Kari R. v New York City Hous. Auth. (2014 NY Slip Op 08225)





Kari R. v New York City Hous. Auth.


2014 NY Slip Op 08225


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


350060/10

[*1]13582 Kari R., etc., et al., Plaintiffs-Respondents,
vNew York City Housing Authority, Defendant-Appellant.


Herzfeld & Rubin, P.C., New York (Sharyn Rootenberg of counsel), for appellant.
Pollack, Pollack, Isaac & DeCicco, New York (Brian J. Isaac of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered March 28, 2014, which, to the extent appealed from, denied defendant's motion to strike what it contended was plaintiffs' new theory of liability and the proffered testimony of plaintiffs' expert at trial, unanimously affirmed, without costs.
In this action arising from the infant plaintiff's slip and fall in a puddle of urine that defendant, through its agents, left sitting for days on the landing of the staircase immediately outside plaintiffs' apartment, the motion court correctly determined that plaintiffs' expert testimony was a mere amplification of plaintiffs' consistently pleaded negligence claims, and not a new claim or theory that plaintiffs had failed
to specify in their notice of claim (see Portillo v New York City Tr. Auth., 84 AD3d 535, 536 [1st Dept 2011]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK